Citation Nr: 0727489	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of July 2005 treatment 
at Tri-Lakes Medical Center and Med Express of Mississippi - 
Emergystat. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The VA Medical Center (VAMC) in Memphis indicates that the 
veteran served on active duty from March 1948 to May 1954.   
The veteran reportedly died in July 2005, and the appellant 
asserts that she is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 adverse action by the 
Department of Veterans Affairs (VA) Medical Center in 
Memphis, Tennessee, which is the Agency of Original 
Jurisdiction in this matter.

In June 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge via 
videoconference.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.


REMAND

The record indicates that on July 9, 2005, the veteran was 
having trouble keeping his blood sugar stabilized.  After 
observing the veteran to be unresponsive, the appellant 
called for emergency help.  Med Express of Mississippi - 
Emergystat transported the veteran to a private hospital, Tri 
Lakes Medical Center.  The veteran was stabilized, but 
maintained very little brain activity.  The following 
morning, the 


veteran was transported to the VA Medical Center, where he 
reportedly died later in the month.  In November 2005, VA 
received an emergency room invoice from Tri-Lakes Medical 
Center.  In December 2005, VA received an ambulance invoice 
from Med Express of Mississippi - Emergystat.  The appellant 
seeks reimbursement of the medical expenses that the veteran 
incurred at Tri-Lakes Medical Center and Med Express. 

In January 2006, VAMC applied the provisions of the Veterans 
Millennium Emergency Healthcare Act and denied the 
appellant's claim on the bases that it was not timely filed 
(within 90 days) and that the veteran had other health 
coverage.

Initially, the Board notes that the veteran's Medical 
Administrative Services (MAS) folder was transferred to the 
Board without including the veteran's claims folder, as 
maintained by the local RO.  

Second, it must be determined whether the appellant is a 
proper claimant for reimbursement under VA regulations.  
During her personal hearing, the appellant indicated that she 
had been making monthly payments toward the balance owed to 
Tri Lakes and Med Express.  Under 38 C.F.R. § 17.123, the 
parties eligible for such payment include: (1) the veteran 
who received the services (or his or her guardian); (2) the 
hospital, clinic, or community resource which provided the 
services; and (3) a person other than the veteran who paid 
for the services.  

While the appellant asserts that she has made partial payment 
for the services rendered to the veteran, the record does not 
contain any supporting documentation.  The Board is unable to 
make any determination with respect to whether she is a 
proper claimant without this information.  Thus, on remand, 
the Board finds it necessary to request that the appellant 
provide evidence documenting any payments made to Tri Lakes 
and Med Express for the medical services in question.  

If it is determined that the appellant is, in fact, a proper 
claimant for reimbursement of the veteran's medical expenses, 
the Board must then determine if the VAMC applied the proper 
provisions.  As noted, the VAMC adjudicated the appellant's 
reimbursement claim under the provisions of the Veterans 
Millennium Emergency Healthcare Act at 38 C.F.R. § 17.1002 
(a), which provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period), who are personally liable 
for such treatment, and not eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2006); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  To receive payment or reimbursement for emergency 
services, a claimant must file a claim within 90 days after 
the latest of the following: (1) July 19, 2001; (2) the date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) the date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during the stay in the facility that included the provision 
of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  See 
38 C.F.R. § 17.1004(d).

Here, the representative asserts that the Veterans Millennium 
Emergency Healthcare Act (38 U.S.C.A. § 1725) is not 
applicable in this case because the appellant is eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
The provisions of  38 U.S.C.A. § 1728 allows for 
reimbursement for unauthorized medical expenses where: (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 17.120 (2006).  A § 1728 claim must be filed 
within two years after the date the care or services were 
rendered (and in the case of continuous care, payment will 
not be made for any part of the care rendered more than two 
years prior to filing claim), in pertinent part.  38 C.F.R. § 
17.126.  

Thus, the representative essentially maintains that 
reimbursement or payment for the veteran's medical expenses 
in question should be allowed under the provisions of 
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.126, as the 
veteran was in receipt of a total rating and the appellant 
filed her claim within two years of the date the services 
were rendered. 

In light of the facts and legal criteria set forth above, the 
Board concludes that a remand of this case is necessary so 
that the VAMC may have the opportunity to readjudicate this 
claim under the appropriate legal provisions, and develop any 
evidence necessary for that readjudication.  If the appellant 
is a proper claimant and the veteran had a total disability 
permanent in nature from a service-connected disability, then 
the VAMC should consider whether the provisions of 38 
U.S.C.A. § 1728 (38 C.F.R. § 17.120) are applicable.  See 
also 38 C.F.R. § 17.126. 
Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate her claim of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with Tri-
Lakes Medical Center and Med Express of 
Mississippi - Emergystat, under the 
provisions of 38 U.S.C.A. §§ 1725 
and 1728. 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her claim.

2.  Request that the appellant identify 
and document any amounts paid to Tri-
Lakes Medical Center and Med Express of 
Mississippi - Emergystat for the 
veteran's emergency treatment and 
hospitalization in July 2005.  Any 
outstanding balance should be noted.  

3.  If it is determined that the 
appellant is a proper claimant under 38 
C.F.R. § 17.123 (paid for the services 
rendered to the veteran), and the veteran 
was in receipt of a TDIU at the time he 
received medical services, the VAMC 
should readjudicate the claim, 
specifically applying the provisions of 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the appellant and she must 
be given an opportunity to respond.  

If the VAMC determines that 38 U.S.C.A. 
§ 1728 is not applicable, the claim 
should be readjudicated under the 
provisions of 38 U.S.C.A. § 1725.  Verify 
whether the veteran had other health 
coverage.  The appellant asserts that the 
veteran had no health insurance (see 
February 2006 notice of disagreement).

4.  The case should then be returned to 
the Board for further appellate review.  
The veteran's VA claims folder (assuming 
such folder exists) as maintained by the 
local RO must accompany the MAS folder.   
If a claims folder does not exist, 
documentation of that fact must be 
included in the MAS folder.  

Thereafter, the appellant need do nothing until further 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



